Case 1:19-cv-05641-VSB Document 45-7
                                29-6 Filed 03/30/20
                                           01/15/20 Page 1 of 10




                                            G
Case 1:19-cv-05641-VSB Document 45-7
                                29-6 Filed 03/30/20
                                           01/15/20 Page 2 of 10
Case 1:19-cv-05641-VSB Document 45-7
                                29-6 Filed 03/30/20
                                           01/15/20 Page 3 of 10
Case 1:19-cv-05641-VSB Document 45-7
                                29-6 Filed 03/30/20
                                           01/15/20 Page 4 of 10
Case 1:19-cv-05641-VSB Document 45-7
                                29-6 Filed 03/30/20
                                           01/15/20 Page 5 of 10
Case 1:19-cv-05641-VSB Document 45-7
                                29-6 Filed 03/30/20
                                           01/15/20 Page 6 of 10
Case 1:19-cv-05641-VSB Document 45-7
                                29-6 Filed 03/30/20
                                           01/15/20 Page 7 of 10
Case 1:19-cv-05641-VSB Document 45-7
                                29-6 Filed 03/30/20
                                           01/15/20 Page 8 of 10
Case 1:19-cv-05641-VSB Document 45-7
                                29-6 Filed 03/30/20
                                           01/15/20 Page 9 of 10
Case 1:19-cv-05641-VSB Document 45-7
                                29-6 Filed 03/30/20
                                           01/15/20 Page 10 of 10
